COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
                                                                No. 08-18-00203-CR
  EX PARTE:                                       §
                                                                  Appeal from the
  GUADALUPE REYES GARCIA-                         §
  ESCONTRIAS.                                                   394th District Court
                                                  §
                                                             of Brewster County, Texas
                                                  §
                                                                    (TC# 3250)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF DECEMBER, 2019.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.